 

Exhibit 10.3


 


QUICKLOGIC CORPORATION


1999 EMPLOYEE STOCK PURCHASE PLAN

 


AS AMENDED AND RESTATED NOVEMBER 10, 2006

 


1.                     PURPOSE.  THE PURPOSE OF THE PLAN IS TO PROVIDE EMPLOYEES
OF THE COMPANY AND ITS DESIGNATED SUBSIDIARIES WITH AN OPPORTUNITY TO PURCHASE
COMMON STOCK OF THE COMPANY THROUGH ACCUMULATED PAYROLL DEDUCTIONS.  IT IS THE
INTENTION OF THE COMPANY TO HAVE THE PLAN QUALIFY AS AN “EMPLOYEE STOCK PURCHASE
PLAN” UNDER SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  THE
PROVISIONS OF THE PLAN, ACCORDINGLY, SHALL BE CONSTRUED SO AS TO EXTEND AND
LIMIT PARTICIPATION IN A MANNER CONSISTENT WITH THE REQUIREMENTS OF THAT SECTION
OF THE CODE.


2.                     DEFINITIONS.


(A)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


(B)           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(C)           “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY.


(D)           “COMPANY” SHALL MEAN QUICKLOGIC CORPORATION AND ANY DESIGNATED
SUBSIDIARY OF THE COMPANY.


(E)           “COMPENSATION” SHALL MEAN ALL BASE STRAIGHT TIME GROSS EARNINGS,
OVERTIME AND INCENTIVE/VARIABLE COMPENSATION, BUT EXCLUSIVE OF BONUSES AND OTHER
COMPENSATION.


(F)            “DESIGNATED SUBSIDIARY” SHALL MEAN ANY SUBSIDIARY WHICH HAS BEEN
DESIGNATED BY THE BOARD FROM TIME TO TIME IN ITS SOLE DISCRETION AS ELIGIBLE TO
PARTICIPATE IN THE PLAN.


(G)           “EMPLOYEE” SHALL MEAN ANY INDIVIDUAL WHO IS AN EMPLOYEE OF THE
COMPANY FOR TAX PURPOSES WHOSE CUSTOMARY EMPLOYMENT WITH THE COMPANY IS AT LEAST
TWENTY (20) HOURS PER WEEK AND MORE THAN FIVE (5) MONTHS IN ANY CALENDAR YEAR. 
FOR PURPOSES OF THE PLAN, THE EMPLOYMENT RELATIONSHIP SHALL BE TREATED AS
CONTINUING INTACT WHILE THE INDIVIDUAL IS ON SICK LEAVE OR OTHER LEAVE OF
ABSENCE APPROVED BY THE COMPANY.  WHERE THE PERIOD OF LEAVE EXCEEDS 90 DAYS AND
THE INDIVIDUAL’S RIGHT TO REEMPLOYMENT IS NOT GUARANTEED EITHER BY STATUTE OR BY
CONTRACT, THE EMPLOYMENT RELATIONSHIP SHALL BE DEEMED TO HAVE TERMINATED ON THE
91ST DAY OF SUCH LEAVE.


(H)           “ENROLLMENT DATE” SHALL MEAN THE FIRST TRADING DAY OF EACH
OFFERING PERIOD.


(I)            “EXERCISE DATE” SHALL MEAN THE LAST TRADING DAY OF EACH OFFERING
PERIOD.


(J)            “FAIR MARKET VALUE” SHALL MEAN, AS OF ANY DATE, THE VALUE OF
COMMON STOCK DETERMINED AS FOLLOWS:


(I)            IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE
OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL
MARKET OR THE NASDAQ SMALLCAP MARKET OF THE NASDAQ STOCK MARKET, ITS FAIR MARKET
VALUE SHALL BE THE CLOSING SALES PRICE FOR SUCH


--------------------------------------------------------------------------------



 


STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH EXCHANGE
OR SYSTEM FOR THE LAST MARKET TRADING DAY ON THE DATE OF SUCH DETERMINATION, AS
REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE BOARD DEEMS
RELIABLE;

 


(II)           IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED
SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR MARKET VALUE
SHALL BE THE MEAN OF THE CLOSING BID AND ASKED PRICES FOR THE COMMON STOCK ON
THE DATE OF SUCH DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH
OTHER SOURCE AS THE BOARD DEEMS RELIABLE; OR


(III)          IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE
FAIR MARKET VALUE THEREOF SHALL BE DETERMINED IN GOOD FAITH BY THE BOARD.


(K)           “OFFERING PERIODS” SHALL MEAN THE PERIODS OF APPROXIMATELY SIX (6)
MONTHS DURING WHICH AN OPTION GRANTED PURSUANT TO THE PLAN MAY BE EXERCISED,
COMMENCING ON THE FIRST TRADING DAY ON OR AFTER MAY 15 AND NOVEMBER 15 OF EACH
YEAR AND TERMINATING ON THE LAST TRADING DAY IN THE PERIODS ENDING SIX MONTHS
LATER.  FOR EXAMPLE, AN OFFERING PERIOD UNDER THE PLAN SHALL COMMENCE WITH THE
FIRST TRADING DAY ON OR AFTER NOVEMBER 15, 2005 AND END ON THE LAST TRADING DAY
ON OR BEFORE MAY 14, 2006.  THE DURATION AND TIMING OF OFFERING PERIODS MAY BE
CHANGED PURSUANT TO SECTION 4 OF THIS PLAN.


(L)            “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE WHO (A) HAS BECOME A
PARTICIPANT IN THE PLAN PURSUANT TO SECTION 5 AND (B) HAS NOT CEASED TO BE A
PARTICIPANT PURSUANT TO SECTION 10 OR SECTION 11.


(M)          “PLAN” SHALL MEAN THIS 1999 EMPLOYEE STOCK PURCHASE PLAN.


(N)           “PURCHASE PRICE” SHALL MEAN 85% OF THE FAIR MARKET VALUE OF A
SHARE OF COMMON STOCK AS DETERMINED PURSUANT TO SECTION 4; PROVIDED, HOWEVER,
THAT THE PURCHASE PRICE MAY BE ADJUSTED BY THE BOARD PURSUANT TO SECTION 20.


(O)           “RESERVES” SHALL MEAN THE NUMBER OF SHARES OF COMMON STOCK COVERED
BY EACH OPTION UNDER THE PLAN WHICH HAVE NOT YET BEEN EXERCISED AND THE NUMBER
OF SHARES OF COMMON STOCK WHICH HAVE BEEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN
BUT NOT YET PLACED UNDER OPTION.


(P)           “SUBSIDIARY” SHALL MEAN A CORPORATION, DOMESTIC OR FOREIGN, OF
WHICH NOT LESS THAN 50% OF THE VOTING SHARES ARE HELD BY THE COMPANY OR A
SUBSIDIARY, WHETHER OR NOT SUCH CORPORATION NOW EXISTS OR IS HEREAFTER ORGANIZED
OR ACQUIRED BY THE COMPANY OR A SUBSIDIARY.


(Q)           “TRADING DAY” SHALL MEAN A DAY ON WHICH NATIONAL STOCK EXCHANGES
AND THE NASDAQ SYSTEM ARE OPEN FOR TRADING.


3.             ELIGIBILITY.


(A)                   ANY EMPLOYEE WHO SHALL BE EMPLOYED BY THE COMPANY ON A
GIVEN ENROLLMENT DATE SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN.

2

 


--------------------------------------------------------------------------------



 


(B)            ANY PROVISIONS OF THE PLAN TO THE CONTRARY NOTWITHSTANDING, NO
EMPLOYEE SHALL BE GRANTED AN OPTION UNDER THE PLAN (I) TO THE EXTENT THAT,
IMMEDIATELY AFTER THE GRANT, SUCH EMPLOYEE (OR ANY OTHER PERSON WHOSE STOCK
WOULD BE ATTRIBUTED TO SUCH EMPLOYEE PURSUANT TO SECTION 424(D) OF THE CODE)
WOULD OWN CAPITAL STOCK OF THE COMPANY AND/OR HOLD OUTSTANDING OPTIONS TO
PURCHASE SUCH STOCK POSSESSING FIVE PERCENT (5%) OR MORE OF THE TOTAL COMBINED
VOTING POWER OR VALUE OF ALL CLASSES OF THE CAPITAL STOCK OF THE COMPANY OR OF
ANY SUBSIDIARY, OR (II) TO THE EXTENT THAT HIS OR HER RIGHTS TO PURCHASE STOCK
UNDER ALL EMPLOYEE STOCK PURCHASE PLANS OF THE COMPANY AND ITS SUBSIDIARIES
ACCRUES AT A RATE WHICH EXCEEDS TWENTY-FIVE THOUSAND DOLLARS ($25,000) WORTH OF
STOCK (DETERMINED AT THE FAIR MARKET VALUE OF THE SHARES AT THE TIME SUCH OPTION
IS GRANTED) FOR EACH CALENDAR YEAR IN WHICH SUCH OPTION IS OUTSTANDING AT ANY
TIME.

 


4.             OFFERING PERIODS.


(A)           THE PLAN SHALL BE IMPLEMENTED BY EITHER OF THE FOLLOWING OFFERING
PERIODS, WHICH SHALL BE DETERMINED BY THE BOARD PRIOR TO THE APPLICABLE OFFERING
PERIOD:


(I)            A SIX (6) MONTH OFFERING PERIOD COMMENCING ON THE FIRST TRADING
DAY ON OR AFTER MAY 15 AND NOVEMBER 15 EACH YEAR, OR ON SUCH OTHER DATE AS THE
BOARD SHALL DETERMINE, AND CONTINUING THEREAFTER UNTIL TERMINATED IN ACCORDANCE
WITH SECTION 20 HEREOF OR CHANGED PURSUANT TO THIS SECTION 4(A) AND WITH A
PURCHASE PRICE EQUAL TO 85% OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK
ON THE EXERCISE DATE (A “PURCHASE DATE OFFERING PERIOD”); OR


(II)           A SIX (6) MONTH OFFERING PERIOD COMMENCING ON THE FIRST TRADING
DAY ON OR AFTER MAY 15 AND NOVEMBER 15 EACH YEAR, OR ON SUCH OTHER DATE AS THE
BOARD SHALL DETERMINE, AND CONTINUING THEREAFTER UNTIL TERMINATED IN ACCORDANCE
WITH SECTION 20 HEREOF OR CHANGED PURSUANT TO THIS SECTION 4(A) AND WITH A
PURCHASE PRICE EQUAL TO 85% OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK
ON THE ENROLLMENT DATE OR ON THE EXERCISE DATE, WHICHEVER IS LOWER (A “LOOK-BACK
OFFERING PERIOD”).


NOTWITHSTANDING THE FOREGOING, IF THE BOARD DOES NOT DETERMINE THE TYPE OF
OFFERING PERIOD PRIOR TO THE START OF THE APPLICABLE OFFERING PERIOD, THE
DEFAULT OFFERING PERIOD SHALL BE THE PURCHASE DATE OFFERING PERIOD AS DESCRIBED
IN SECTION 4(A)(I) ABOVE.


(B)           THE BOARD SHALL HAVE THE POWER TO CHANGE THE DURATION OF OFFERING
PERIODS (INCLUDING THE COMMENCEMENT DATES THEREOF) AND TO IMPLEMENT OFFERING
PERIODS WITH MULTIPLE PURCHASE PERIODS WITH RESPECT TO FUTURE OFFERINGS WITHOUT
SHAREHOLDER APPROVAL IF SUCH CHANGE IS ANNOUNCED AT LEAST FIVE (5) DAYS PRIOR TO
THE SCHEDULED BEGINNING OF THE FIRST OFFERING PERIOD TO BE AFFECTED THEREAFTER.


5.             PARTICIPATION.


(A)           AN ELIGIBLE EMPLOYEE MAY BECOME A PARTICIPANT IN THE PLAN BY
COMPLETING A SUBSCRIPTION AGREEMENT AUTHORIZING PAYROLL DEDUCTIONS IN THE FORM
OF EXHIBIT A TO THIS PLAN AND FILING IT WITH THE COMPANY’S PAYROLL OFFICE PRIOR
TO THE APPLICABLE ENROLLMENT DATE.


(B)           PAYROLL DEDUCTIONS FOR A PARTICIPANT SHALL COMMENCE ON THE FIRST
PAYROLL FOLLOWING THE ENROLLMENT DATE AND SHALL END ON THE LAST PAYROLL IN THE
OFFERING PERIOD TO WHICH SUCH AUTHORIZATION IS APPLICABLE, UNLESS SOONER
TERMINATED BY THE PARTICIPANT AS PROVIDED IN SECTION 10 HEREOF.

3

 


--------------------------------------------------------------------------------



 


(C)           NOTWITHSTANDING ANY PROVISION IN THE PLAN, IN THE EVENT THAT THE
COMPANY’S FORM S-8 REGISTRATION STATEMENT WITH RESPECT TO THE ISSUANCE OF COMMON
STOCK UNDER THE PLAN IS INEFFECTIVE AS OF THE EXERCISE DATE SCHEDULED TO OCCUR
ON NOVEMBER 14, 2006, THE OFFERING PERIOD SCHEDULED TO BEGIN ON NOVEMBER 15,
2006 (THE “NEW OFFERING PERIOD”) SHALL BE MODIFIED AS FOLLOWS: (I) THE
COMMENCEMENT OF THE NEW OFFERING PERIOD SHALL BE DELAYED SO AS TO BEGIN ON THE
FIRST TRADING DAY TWO (2) WEEKS FOLLOWING THE DATE UPON WHICH THE COMPANY’S FORM
S-8 REGISTRATION STATEMENT WITH RESPECT TO THE ISSUANCE OF COMMON STOCK UNDER
THE PLAN BECOMES EFFECTIVE (THE “S-8 EFFECTIVE DATE”) AND SUCH NEW OFFERING
PERIOD SHALL CONTINUE UNTIL THE LAST TRADING DAY IN THE PERIOD ENDING MAY 14,
2007; (II) THE COMPANY SHALL ESTABLISH AN OPEN ENROLLMENT PERIOD FOR THE NEW
OFFERING PERIOD THAT SHALL BEGIN NO EARLIER THAN THE S-8 EFFECTIVE DATE AND
CONTINUE UNTIL NO LATER THAN TWO (2) WEEKS FOLLOWING THE S-8 EFFECTIVE DATE;
(III) PAYROLL DEDUCTIONS FOR AN EMPLOYEE ENROLLED IN THE NEW OFFERING PERIOD
SHALL COMMENCE WITH THE FIRST PAYCHECK IN THE OFFERING PERIOD; (IV) EMPLOYEES
WHO FAIL TO SUBMIT A SUBSCRIPTION AGREEMENT DURING THE OPEN ENROLLMENT WINDOW
FOR THE NEW OFFERING PERIOD OR WHOSE SUBSCRIPTION RATE DOES NOT EXCEED ZERO
PERCENT (0%) WILL BE AUTOMATICALLY TERMINATED FROM PARTICIPATING IN THE NEW
OFFERING PERIOD; AND (V) THE NEW OFFERING PERIOD SHALL BE A LOOK-BACK OFFERING
PERIOD.

 


6.             PAYROLL DEDUCTIONS.


(A)           AT THE TIME A PARTICIPANT FILES HIS OR HER SUBSCRIPTION AGREEMENT,
HE OR SHE SHALL ELECT TO HAVE PAYROLL DEDUCTIONS MADE ON EACH PAY DAY DURING THE
OFFERING PERIOD IN AN AMOUNT NOT EXCEEDING TWENTY PERCENT (20%) OF THE
COMPENSATION WHICH HE OR SHE RECEIVES ON EACH PAY DAY DURING THE OFFERING
PERIOD.


(B)           ALL PAYROLL DEDUCTIONS MADE FOR A PARTICIPANT SHALL BE CREDITED TO
HIS OR HER ACCOUNT UNDER THE PLAN AND SHALL BE WITHHELD IN WHOLE PERCENTAGES
ONLY.  A PARTICIPANT MAY NOT MAKE ANY ADDITIONAL PAYMENTS INTO SUCH ACCOUNT.


(C)           A PARTICIPANT MAY DISCONTINUE HIS OR HER PARTICIPATION IN THE PLAN
AS PROVIDED IN SECTION 10 HEREOF, OR MAY (I) INCREASE OR DECREASE THE RATE OF
HIS OR HER PAYROLL DEDUCTIONS DURING A PURCHASE DATE OFFERING PERIOD, OR (II)
ONLY DECREASE THE RATE OF HIS OR HER PAYROLL DEDUCTIONS DURING A LOOK-BACK
OFFERING PERIOD, IN EITHER CASE BY COMPLETING OR FILING WITH THE COMPANY A NEW
SUBSCRIPTION AGREEMENT AUTHORIZING A CHANGE IN PAYROLL DEDUCTION RATE.  THE
BOARD MAY, IN ITS DISCRETION, LIMIT THE NUMBER OF PARTICIPATION RATE CHANGES
DURING ANY OFFERING PERIOD.  THE CHANGE IN RATE SHALL BE EFFECTIVE WITH THE
FIRST FULL PAYROLL PERIOD FOLLOWING FIVE (5) BUSINESS DAYS AFTER THE COMPANY’S
RECEIPT OF THE NEW SUBSCRIPTION AGREEMENT UNLESS THE COMPANY ELECTS TO PROCESS A
GIVEN CHANGE IN PARTICIPATION MORE QUICKLY.  A PARTICIPANT’S SUBSCRIPTION
AGREEMENT SHALL REMAIN IN EFFECT FOR SUCCESSIVE OFFERING PERIODS UNLESS
TERMINATED AS PROVIDED IN SECTION 10 HEREOF.


(D)           NOTWITHSTANDING THE FOREGOING, TO THE EXTENT NECESSARY TO COMPLY
WITH SECTION 423(B)(8) OF THE CODE AND SECTION 3(B) HEREOF, A PARTICIPANT’S
PAYROLL DEDUCTIONS MAY BE DECREASED TO ZERO PERCENT (0%) AT ANY TIME DURING AN
OFFERING PERIOD.  PAYROLL DEDUCTIONS SHALL RECOMMENCE AT THE RATE PROVIDED IN
SUCH PARTICIPANT’S SUBSCRIPTION AGREEMENT AT THE BEGINNING OF THE FIRST OFFERING
PERIOD WHICH IS SCHEDULED TO END IN THE FOLLOWING CALENDAR YEAR, UNLESS
TERMINATED BY THE PARTICIPANT AS PROVIDED IN SECTION 10 HEREOF.

4

 


--------------------------------------------------------------------------------



 


(E)           AT THE TIME THE OPTION IS EXERCISED, IN WHOLE OR IN PART, OR AT
THE TIME SOME OR ALL OF THE COMPANY’S COMMON STOCK ISSUED UNDER THE PLAN IS
DISPOSED OF, THE PARTICIPANT MUST MAKE ADEQUATE PROVISION FOR AMOUNTS NOT IN
EXCESS OF THE MINIMUM STATUTORY FEDERAL, STATE, OR OTHER TAX WITHHOLDING
OBLIGATIONS, IF ANY, WHICH ARISE UPON THE EXERCISE OF THE OPTION OR THE
DISPOSITION OF THE COMMON STOCK.  AT ANY TIME, THE COMPANY MAY, BUT SHALL NOT BE
OBLIGATED TO, WITHHOLD FROM THE PARTICIPANT’S COMPENSATION AMOUNTS NOT IN EXCESS
OF THE APPLICABLE MINIMUM STATUTORY WITHHOLDING OBLIGATIONS, INCLUDING ANY
WITHHOLDING REQUIRED TO MAKE AVAILABLE TO THE COMPANY ANY TAX DEDUCTIONS OR
BENEFITS ATTRIBUTABLE TO SALE OR EARLY DISPOSITION OF COMMON STOCK BY THE
EMPLOYEE.  IF THE COMPANY ALLOWS THE PARTICIPANT TO SETTLE SUCH TAX WITHHOLDING
OBLIGATIONS BY REMITTING TO THE COMPANY SHARES OF COMMON STOCK ISSUED UPON
EXERCISE, THEN THE PARTICIPANT MAY NOT ELECT TO WITHHOLD AMOUNTS IN EXCESS OF
THE APPLICABLE MINIMUM STATUTORY FEDERAL, STATE, OR OTHER TAX OBLIGATIONS
WITHHELD AT THE TIME OF EXERCISE OR DISPOSAL.

 


7.             GRANT OF OPTION.  ON THE ENROLLMENT DATE OF EACH OFFERING PERIOD,
EACH ELIGIBLE EMPLOYEE PARTICIPATING IN SUCH OFFERING PERIOD SHALL BE GRANTED AN
OPTION TO PURCHASE ON EACH EXERCISE DATE DURING SUCH OFFERING PERIOD (AT THE
APPLICABLE PURCHASE PRICE) UP TO A NUMBER OF SHARES OF THE COMPANY’S COMMON
STOCK DETERMINED BY DIVIDING SUCH EMPLOYEE’S PAYROLL DEDUCTIONS ACCUMULATED
PRIOR TO SUCH EXERCISE DATE AND RETAINED IN THE PARTICIPANT’S ACCOUNT AS OF THE
EXERCISE DATE BY THE APPLICABLE PURCHASE PRICE; PROVIDED THAT IN NO EVENT SHALL
AN EMPLOYEE BE PERMITTED TO PURCHASE DURING EACH OFFERING PERIOD MORE THAN
20,000 SHARES OF THE COMPANY’S COMMON STOCK (SUBJECT TO ANY ADJUSTMENT PURSUANT
TO SECTION 19), AND PROVIDED FURTHER THAT SUCH PURCHASE SHALL BE SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTIONS 3(B) AND 12 HEREOF.  THE BOARD MAY, FOR FUTURE
OFFERING PERIODS, INCREASE OR DECREASE, IN ITS ABSOLUTE DISCRETION, THE MAXIMUM
NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK AN EMPLOYEE MAY PURCHASE DURING
EACH OFFERING PERIOD.  EXERCISE OF THE OPTION SHALL OCCUR AS PROVIDED IN SECTION
8 HEREOF, UNLESS THE PARTICIPANT HAS WITHDRAWN PURSUANT TO SECTION 10 HEREOF. 
THE OPTION SHALL EXPIRE ON THE LAST DAY OF THE OFFERING PERIOD.


8.             EXERCISE OF OPTION.


(A)           UNLESS A PARTICIPANT WITHDRAWS FROM THE PLAN AS PROVIDED IN
SECTION 10 HEREOF, HIS OR HER OPTION FOR THE PURCHASE OF SHARES SHALL BE
EXERCISED AUTOMATICALLY ON THE EXERCISE DATE, AND THE MAXIMUM NUMBER OF FULL
SHARES SUBJECT TO OPTION SHALL BE PURCHASED FOR SUCH PARTICIPANT AT THE
APPLICABLE PURCHASE PRICE WITH THE ACCUMULATED PAYROLL DEDUCTIONS IN HIS OR HER
ACCOUNT.  NO FRACTIONAL SHARES SHALL BE PURCHASED; ANY PAYROLL DEDUCTIONS
ACCUMULATED IN A PARTICIPANT’S ACCOUNT WHICH ARE NOT SUFFICIENT TO PURCHASE A
FULL SHARE SHALL BE RETAINED IN THE PARTICIPANT’S ACCOUNT FOR THE SUBSEQUENT
OFFERING PERIOD, SUBJECT TO EARLIER WITHDRAWAL BY THE PARTICIPANT AS PROVIDED IN
SECTION 10 HEREOF.  ANY OTHER MONIES LEFT OVER IN A PARTICIPANT’S ACCOUNT AFTER
THE EXERCISE DATE SHALL BE RETURNED TO THE PARTICIPANT.  DURING A PARTICIPANT’S
LIFETIME, A PARTICIPANT’S OPTION TO PURCHASE SHARES HEREUNDER IS EXERCISABLE
ONLY BY HIM OR HER.


(B)           IF THE BOARD DETERMINES THAT, ON A GIVEN EXERCISE DATE, THE NUMBER
OF SHARES WITH RESPECT TO WHICH OPTIONS ARE TO BE EXERCISED MAY EXCEED (I) THE
NUMBER OF SHARES OF COMMON STOCK THAT WERE AVAILABLE FOR SALE UNDER THE PLAN ON
THE ENROLLMENT DATE OF THE APPLICABLE OFFERING PERIOD, OR (II) THE NUMBER OF
SHARES AVAILABLE FOR SALE UNDER THE PLAN ON SUCH EXERCISE DATE, THE BOARD MAY IN
ITS SOLE DISCRETION (X) PROVIDE THAT THE COMPANY SHALL MAKE A PRO RATA
ALLOCATION OF THE SHARES OF

5

 


--------------------------------------------------------------------------------



 


COMMON STOCK AVAILABLE FOR PURCHASE ON SUCH ENROLLMENT DATE OR EXERCISE DATE, AS
APPLICABLE, IN AS UNIFORM A MANNER AS SHALL BE PRACTICABLE AND AS IT SHALL
DETERMINE IN ITS SOLE DISCRETION TO BE EQUITABLE AMONG ALL PARTICIPANTS
EXERCISING OPTIONS TO PURCHASE COMMON STOCK ON SUCH EXERCISE DATE, AND CONTINUE
ALL OFFERING PERIODS THEN IN EFFECT, OR (Y) PROVIDE THAT THE COMPANY SHALL MAKE
A PRO RATA ALLOCATION OF THE SHARES AVAILABLE FOR PURCHASE ON SUCH ENROLLMENT
DATE OR EXERCISE DATE, AS APPLICABLE, IN AS UNIFORM A MANNER AS SHALL BE
PRACTICABLE AND AS IT SHALL DETERMINE IN ITS SOLE DISCRETION TO BE EQUITABLE
AMONG ALL PARTICIPANTS EXERCISING OPTIONS TO PURCHASE COMMON STOCK ON SUCH
EXERCISE DATE, AND TERMINATE ANY OR ALL OFFERING PERIODS THEN IN EFFECT PURSUANT
TO SECTION 20 HEREOF.  THE COMPANY MAY MAKE PRO RATA ALLOCATION OF THE SHARES
AVAILABLE ON THE ENROLLMENT DATE OF ANY APPLICABLE OFFERING PERIOD PURSUANT TO
THE PRECEDING SENTENCE, NOTWITHSTANDING ANY AUTHORIZATION OF ADDITIONAL SHARES
FOR ISSUANCE UNDER THE PLAN BY THE COMPANY’S SHAREHOLDERS SUBSEQUENT TO SUCH
ENROLLMENT DATE.

 


9.             DELIVERY.  AS PROMPTLY AS PRACTICABLE AFTER EACH EXERCISE DATE ON
WHICH A PURCHASE OF SHARES OCCURS, THE COMPANY SHALL ARRANGE THE DELIVERY TO
EACH PARTICIPANT, AS APPROPRIATE, OF A CERTIFICATE REPRESENTING THE SHARES
PURCHASED UPON EXERCISE OF HIS OR HER OPTION.


10.           WITHDRAWAL.


(A)           A PARTICIPANT MAY WITHDRAW ALL BUT NOT LESS THAN ALL THE PAYROLL
DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT AND NOT YET USED TO EXERCISE HIS OR
HER OPTION UNDER THE PLAN AT ANY TIME BY GIVING WRITTEN NOTICE TO THE COMPANY IN
THE FORM OF EXHIBIT B TO THIS PLAN.  ALL OF THE PARTICIPANT’S PAYROLL DEDUCTIONS
CREDITED TO HIS OR HER ACCOUNT SHALL BE PAID TO SUCH PARTICIPANT PROMPTLY AFTER
RECEIPT OF NOTICE OF WITHDRAWAL AND SUCH PARTICIPANT’S OPTION FOR THE OFFERING
PERIOD SHALL BE AUTOMATICALLY TERMINATED, AND NO FURTHER PAYROLL DEDUCTIONS FOR
THE PURCHASE OF SHARES SHALL BE MADE FOR SUCH OFFERING PERIOD.  IF A PARTICIPANT
WITHDRAWS FROM AN OFFERING PERIOD, PAYROLL DEDUCTIONS SHALL NOT RESUME AT THE
BEGINNING OF THE SUCCEEDING OFFERING PERIOD UNLESS THE PARTICIPANT DELIVERS TO
THE COMPANY A NEW SUBSCRIPTION AGREEMENT.


(B)           A PARTICIPANT’S WITHDRAWAL FROM AN OFFERING PERIOD SHALL NOT HAVE
ANY EFFECT UPON HIS OR HER ELIGIBILITY TO PARTICIPATE IN ANY SIMILAR PLAN WHICH
MAY HEREAFTER BE ADOPTED BY THE COMPANY OR IN SUCCEEDING OFFERING PERIODS WHICH
COMMENCE AFTER THE TERMINATION OF THE OFFERING PERIOD FROM WHICH THE PARTICIPANT
WITHDRAWS.


11.           TERMINATION OF EMPLOYMENT.  UPON A PARTICIPANT’S CEASING TO BE AN
EMPLOYEE, FOR ANY REASON, HE OR SHE SHALL BE DEEMED TO HAVE ELECTED TO WITHDRAW
FROM THE PLAN AND THE PAYROLL DEDUCTIONS CREDITED TO SUCH PARTICIPANT’S ACCOUNT
DURING THE OFFERING PERIOD BUT NOT YET USED TO EXERCISE THE OPTION SHALL BE
RETURNED TO SUCH PARTICIPANT OR, IN THE CASE OF HIS OR HER DEATH, TO THE PERSON
OR PERSONS ENTITLED THERETO UNDER SECTION 15 HEREOF, AND SUCH PARTICIPANT’S
OPTION SHALL BE AUTOMATICALLY TERMINATED.  THE PRECEDING SENTENCE
NOTWITHSTANDING, A PARTICIPANT WHO RECEIVES PAYMENT IN LIEU OF NOTICE OF
TERMINATION OF EMPLOYMENT SHALL BE TREATED AS CONTINUING TO BE AN EMPLOYEE FOR
THE PARTICIPANT’S CUSTOMARY NUMBER OF HOURS PER WEEK OF EMPLOYMENT DURING THE
PERIOD IN WHICH THE PARTICIPANT IS SUBJECT TO SUCH PAYMENT IN LIEU OF NOTICE.


12.           INTEREST.  NO INTEREST SHALL ACCRUE ON THE PAYROLL DEDUCTIONS OF A
PARTICIPANT IN THE PLAN.

6

 


--------------------------------------------------------------------------------



 


13.           STOCK.

 


(A)           SUBJECT TO ADJUSTMENT UPON CHANGES IN CAPITALIZATION OF THE
COMPANY AS PROVIDED IN SECTION 19 HEREOF, THE MAXIMUM NUMBER OF SHARES OF THE
COMPANY’S COMMON STOCK WHICH SHALL BE MADE AVAILABLE FOR SALE UNDER THE PLAN
SHALL BE 2,000,000 SHARES, PLUS AN ANNUAL INCREASE TO BE ADDED ON EACH
ANNIVERSARY DATE OF THE ADOPTION OF THE PLAN EQUAL TO THE LESSER OF (I)
1,500,000 SHARES, (II) 4% OF THE OUTSTANDING SHARES ON SUCH DATE OR (III) A
LESSER AMOUNT DETERMINED BY THE BOARD.


(B)           THE PARTICIPANT SHALL HAVE NO INTEREST OR VOTING RIGHT IN SHARES
COVERED BY HIS OPTION UNTIL SUCH OPTION HAS BEEN EXERCISED.


(C)           SHARES TO BE DELIVERED TO A PARTICIPANT UNDER THE PLAN SHALL BE
REGISTERED IN THE NAME OF THE PARTICIPANT OR IN THE NAME OF THE PARTICIPANT AND
HIS OR HER SPOUSE.


14.           ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY THE BOARD OR A
COMMITTEE OF MEMBERS OF THE BOARD APPOINTED BY THE BOARD.  THE BOARD OR ITS
COMMITTEE SHALL HAVE FULL AND EXCLUSIVE DISCRETIONARY AUTHORITY TO CONSTRUE,
INTERPRET AND APPLY THE TERMS OF THE PLAN, TO DETERMINE ELIGIBILITY AND TO
ADJUDICATE ALL DISPUTED CLAIMS FILED UNDER THE PLAN.  EVERY FINDING, DECISION
AND DETERMINATION MADE BY THE BOARD OR ITS COMMITTEE SHALL, TO THE FULL EXTENT
PERMITTED BY LAW, BE FINAL AND BINDING UPON ALL PARTIES.


15.           DESIGNATION OF BENEFICIARY.


(A)           A PARTICIPANT MAY FILE A WRITTEN DESIGNATION OF A BENEFICIARY WHO
IS TO RECEIVE ANY SHARES AND CASH, IF ANY, FROM THE PARTICIPANT’S ACCOUNT UNDER
THE PLAN IN THE EVENT OF SUCH PARTICIPANT’S DEATH SUBSEQUENT TO AN EXERCISE DATE
ON WHICH THE OPTION IS EXERCISED BUT PRIOR TO DELIVERY TO SUCH PARTICIPANT OF
SUCH SHARES AND CASH.  IN ADDITION, A PARTICIPANT MAY FILE A WRITTEN DESIGNATION
OF A BENEFICIARY WHO IS TO RECEIVE ANY CASH FROM THE PARTICIPANT’S ACCOUNT UNDER
THE PLAN IN THE EVENT OF SUCH PARTICIPANT’S DEATH PRIOR TO EXERCISE OF THE
OPTION.  IF A PARTICIPANT IS MARRIED AND THE DESIGNATED BENEFICIARY IS NOT THE
SPOUSE, SPOUSAL CONSENT SHALL BE REQUIRED FOR SUCH DESIGNATION TO BE EFFECTIVE.


(B)           SUCH DESIGNATION OF BENEFICIARY MAY BE CHANGED BY THE PARTICIPANT
AT ANY TIME BY WRITTEN NOTICE.  IN THE EVENT OF THE DEATH OF A PARTICIPANT AND
IN THE ABSENCE OF A BENEFICIARY VALIDLY DESIGNATED UNDER THE PLAN WHO IS LIVING
AT THE TIME OF SUCH PARTICIPANT’S DEATH, THE COMPANY SHALL DELIVER SUCH SHARES
AND/OR CASH TO THE EXECUTOR OR ADMINISTRATOR OF THE ESTATE OF THE PARTICIPANT,
OR IF NO SUCH EXECUTOR OR ADMINISTRATOR HAS BEEN APPOINTED (TO THE KNOWLEDGE OF
THE COMPANY), THE COMPANY, IN ITS DISCRETION, MAY DELIVER SUCH SHARES AND/OR
CASH TO THE SPOUSE OR TO ANY ONE OR MORE DEPENDENTS OR RELATIVES OF THE
PARTICIPANT, OR IF NO SPOUSE, DEPENDENT OR RELATIVE IS KNOWN TO THE COMPANY,
THEN TO SUCH OTHER PERSON AS THE COMPANY MAY DESIGNATE.


16.           TRANSFERABILITY.  NEITHER PAYROLL DEDUCTIONS CREDITED TO A
PARTICIPANT’S ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE EXERCISE OF AN OPTION OR
TO RECEIVE SHARES UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN BY WILL, THE LAWS OF DESCENT AND
DISTRIBUTION OR AS PROVIDED IN SECTION 15 HEREOF) BY THE PARTICIPANT.  ANY SUCH
ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION SHALL BE WITHOUT
EFFECT, EXCEPT THAT THE COMPANY

7

 


--------------------------------------------------------------------------------



 


MAY TREAT SUCH ACT AS AN ELECTION TO WITHDRAW FUNDS FROM AN OFFERING PERIOD IN
ACCORDANCE WITH SECTION 10 HEREOF.


 


17.           USE OF FUNDS.  ALL PAYROLL DEDUCTIONS RECEIVED OR HELD BY THE
COMPANY UNDER THE PLAN MAY BE USED BY THE COMPANY FOR ANY CORPORATE PURPOSE, AND
THE COMPANY SHALL NOT BE OBLIGATED TO SEGREGATE SUCH PAYROLL DEDUCTIONS.

 


18.           REPORTS.  INDIVIDUAL ACCOUNTS SHALL BE MAINTAINED FOR EACH
PARTICIPANT IN THE PLAN.  STATEMENTS OF ACCOUNT SHALL BE GIVEN TO PARTICIPATING
EMPLOYEES AT LEAST ANNUALLY, WHICH STATEMENTS SHALL SET FORTH THE AMOUNTS OF
PAYROLL DEDUCTIONS, THE PURCHASE PRICE, THE NUMBER OF SHARES PURCHASED AND THE
REMAINING CASH BALANCE, IF ANY.


19.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION,
LIQUIDATION, MERGER OR ASSET SALE.


(A)           CHANGES IN CAPITALIZATION.  SUBJECT TO ANY REQUIRED ACTION BY THE
SHAREHOLDERS OF THE COMPANY, THE RESERVES, THE MAXIMUM NUMBER OF SHARES EACH
PARTICIPANT MAY PURCHASE EACH OFFERING PERIOD (PURSUANT TO SECTION 7), AS WELL
AS THE PRICE PER SHARE AND THE NUMBER OF SHARES OF COMMON STOCK COVERED BY EACH
OPTION UNDER THE PLAN WHICH HAS NOT YET BEEN EXERCISED SHALL BE PROPORTIONATELY
ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON
STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, OR ANY OTHER INCREASE OR
DECREASE IN THE NUMBER OF SHARES OF COMMON STOCK EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY
CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED
WITHOUT RECEIPT OF CONSIDERATION.”  SUCH ADJUSTMENT SHALL BE MADE BY THE BOARD,
WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE. 
EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF SHARES OF
STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS,
SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO,
THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN OPTION.


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE OFFERING PERIOD THEN IN PROGRESS
SHALL BE SHORTENED BY SETTING A NEW EXERCISE DATE (THE “NEW EXERCISE DATE”), AND
SHALL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED
DISSOLUTION OR LIQUIDATION, UNLESS PROVIDED OTHERWISE BY THE BOARD.  THE NEW
EXERCISE DATE SHALL BE BEFORE THE DATE OF THE COMPANY’S PROPOSED DISSOLUTION OR
LIQUIDATION.  THE BOARD SHALL NOTIFY EACH PARTICIPANT IN WRITING, AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE NEW EXERCISE DATE, THAT THE EXERCISE DATE FOR
THE PARTICIPANT’S OPTION HAS BEEN CHANGED TO THE NEW EXERCISE DATE AND THAT THE
PARTICIPANT’S OPTION SHALL BE EXERCISED AUTOMATICALLY ON THE NEW EXERCISE DATE,
UNLESS PRIOR TO SUCH DATE THE PARTICIPANT HAS WITHDRAWN FROM THE OFFERING PERIOD
AS PROVIDED IN SECTION 10 HEREOF.


(C)           MERGER OR ASSET SALE.  IN THE EVENT OF A PROPOSED SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OR THE MERGER OF THE COMPANY
WITH OR INTO ANOTHER CORPORATION, EACH OUTSTANDING OPTION SHALL BE ASSUMED OR AN
EQUIVALENT OPTION SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR
SUBSIDIARY OF THE SUCCESSOR CORPORATION.  IN THE EVENT THAT THE SUCCESSOR
CORPORATION REFUSES TO ASSUME OR SUBSTITUTE FOR THE OPTION, ANY OFFERING PERIODS
THEN IN PROGRESS SHALL BE SHORTENED BY SETTING A NEW EXERCISE DATE (THE “NEW
EXERCISE DATE”) ON WHICH SUCH OFFERING PERIOD

8

 


--------------------------------------------------------------------------------



 


SHALL END.  THE NEW EXERCISE DATE SHALL BE BEFORE THE DATE OF THE COMPANY’S
PROPOSED SALE OR MERGER.  THE BOARD SHALL NOTIFY EACH PARTICIPANT IN WRITING, AT
LEAST TEN (10) BUSINESS DAYS PRIOR TO THE NEW EXERCISE DATE, THAT THE EXERCISE
DATE FOR THE PARTICIPANT’S OPTION HAS BEEN CHANGED TO THE NEW EXERCISE DATE AND
THAT THE PARTICIPANT’S OPTION SHALL BE EXERCISED AUTOMATICALLY ON THE NEW
EXERCISE DATE, UNLESS PRIOR TO SUCH DATE THE PARTICIPANT HAS WITHDRAWN FROM THE
OFFERING PERIOD AS PROVIDED IN SECTION 10 HEREOF.

 


20.           AMENDMENT OR TERMINATION.


(A)           THE BOARD OF DIRECTORS OF THE COMPANY MAY AT ANY TIME AND FOR ANY
REASON TERMINATE OR AMEND THE PLAN.  EXCEPT AS PROVIDED IN SECTION 19 HEREOF, NO
SUCH TERMINATION CAN AFFECT OPTIONS PREVIOUSLY GRANTED, PROVIDED THAT AN
OFFERING PERIOD MAY BE TERMINATED BY THE BOARD OF DIRECTORS ON ANY EXERCISE DATE
IF THE BOARD DETERMINES THAT THE TERMINATION OF THE OFFERING PERIOD OR THE PLAN
IS IN THE BEST INTERESTS OF THE COMPANY AND ITS SHAREHOLDERS.  EXCEPT AS
PROVIDED IN SECTION 19 AND THIS SECTION 20 HEREOF, NO AMENDMENT MAY MAKE ANY
CHANGE IN ANY OPTION THERETOFORE GRANTED WHICH ADVERSELY AFFECTS THE RIGHTS OF
ANY PARTICIPANT.  TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 423 OF THE CODE
(OR ANY SUCCESSOR RULE OR PROVISION OR ANY OTHER APPLICABLE LAW, REGULATION OR
STOCK EXCHANGE RULE), THE COMPANY SHALL OBTAIN SHAREHOLDER APPROVAL IN SUCH A
MANNER AND TO SUCH A DEGREE AS REQUIRED.


(B)           WITHOUT SHAREHOLDER CONSENT AND WITHOUT REGARD TO WHETHER ANY
PARTICIPANT RIGHTS MAY BE CONSIDERED TO HAVE BEEN “ADVERSELY AFFECTED,” THE
BOARD (OR ITS COMMITTEE) SHALL BE ENTITLED TO CHANGE THE OFFERING PERIODS, LIMIT
THE FREQUENCY AND/OR NUMBER OF CHANGES IN THE AMOUNT WITHHELD DURING AN OFFERING
PERIOD, ESTABLISH THE EXCHANGE RATIO APPLICABLE TO AMOUNTS WITHHELD IN A
CURRENCY OTHER THAN U.S. DOLLARS, PERMIT PAYROLL WITHHOLDING IN EXCESS OF THE
AMOUNT DESIGNATED BY A PARTICIPANT IN ORDER TO ADJUST FOR DELAYS OR MISTAKES IN
THE COMPANY’S PROCESSING OF PROPERLY COMPLETED WITHHOLDING ELECTIONS, ESTABLISH
REASONABLE WAITING AND ADJUSTMENT PERIODS AND/OR ACCOUNTING AND CREDITING
PROCEDURES TO ENSURE THAT AMOUNTS APPLIED TOWARD THE PURCHASE OF COMMON STOCK
FOR EACH PARTICIPANT PROPERLY CORRESPOND WITH AMOUNTS WITHHELD FROM THE
PARTICIPANT’S COMPENSATION, AND ESTABLISH SUCH OTHER LIMITATIONS OR PROCEDURES
AS THE BOARD (OR ITS COMMITTEE) DETERMINES IN ITS SOLE DISCRETION ADVISABLE
WHICH ARE CONSISTENT WITH THE PLAN.


(C)           IN THE EVENT THE BOARD DETERMINES THAT THE ONGOING OPERATION OF
THE PLAN MAY RESULT IN UNFAVORABLE FINANCIAL ACCOUNTING CONSEQUENCES, THE BOARD
MAY, IN ITS DISCRETION AND, TO THE EXTENT NECESSARY OR DESIRABLE, MODIFY OR
AMEND THE PLAN TO REDUCE OR ELIMINATE SUCH ACCOUNTING CONSEQUENCE INCLUDING, BUT
NOT LIMITED TO:


(I)            ALTERING THE PURCHASE PRICE FOR ANY OFFERING PERIOD INCLUDING AN
OFFERING PERIOD UNDERWAY AT THE TIME OF THE CHANGE IN PURCHASE PRICE;


(II)           SHORTENING ANY OFFERING PERIOD SO THAT IT ENDS ON A NEW EXERCISE
DATE, INCLUDING AN OFFERING PERIOD UNDERWAY AT THE TIME OF THE BOARD ACTION; AND


(III)          ALLOCATING SHARES.

9

 


--------------------------------------------------------------------------------



 


SUCH MODIFICATIONS OR AMENDMENTS SHALL NOT REQUIRE STOCKHOLDER APPROVAL OR THE
CONSENT OF ANY PLAN PARTICIPANTS.

 


21.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS BY A PARTICIPANT TO
THE COMPANY UNDER OR IN CONNECTION WITH THE PLAN SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN WHEN RECEIVED IN THE FORM SPECIFIED BY THE COMPANY AT THE LOCATION,
OR BY THE PERSON, DESIGNATED BY THE COMPANY FOR THE RECEIPT THEREOF.


22.           CONDITIONS UPON ISSUANCE OF SHARES.  SHARES SHALL NOT BE ISSUED
WITH RESPECT TO AN OPTION UNLESS THE EXERCISE OF SUCH OPTION AND THE ISSUANCE
AND DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL COMPLY WITH ALL APPLICABLE
PROVISIONS OF LAW, DOMESTIC OR FOREIGN, INCLUDING, WITHOUT LIMITATION, THE
SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND THE REQUIREMENTS
OF ANY STOCK EXCHANGE UPON WHICH THE SHARES MAY THEN BE LISTED, AND SHALL BE
FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH
COMPLIANCE.


AS A CONDITION TO THE EXERCISE OF AN OPTION, THE COMPANY MAY REQUIRE THE PERSON
EXERCISING SUCH OPTION TO REPRESENT AND WARRANT AT THE TIME OF ANY SUCH EXERCISE
THAT THE SHARES ARE BEING PURCHASED ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT
INTENTION TO SELL OR DISTRIBUTE SUCH SHARES IF, IN THE OPINION OF COUNSEL FOR
THE COMPANY, SUCH A REPRESENTATION IS REQUIRED BY ANY OF THE AFOREMENTIONED
APPLICABLE PROVISIONS OF LAW.


23.           TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE UPON THE EARLIER TO
OCCUR OF ITS ADOPTION BY THE BOARD OF DIRECTORS OR ITS APPROVAL BY THE
SHAREHOLDERS OF THE COMPANY.  IT SHALL CONTINUE IN EFFECT FOR A TERM OF TEN (10)
YEARS UNLESS SOONER TERMINATED UNDER SECTION 20 HEREOF.

 

10

 


--------------------------------------------------------------------------------


 

EXHIBIT A

QUICKLOGIC CORPORATION

 

1999 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

 

Original Application (New Enrollment)

 

Enrollment Date:

 

 

 

 

 

 

 

Change in Payroll Deduction Rate

 

 

 

 

 

 

 

Change of Beneficiary(ies)

 

 

 

1.                          
                                                                                   
   hereby elects to participate in the QuickLogic Corporation 1999 Employee
Stock Purchase Plan (the “Employee Stock Purchase Plan”) and subscribes to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Employee Stock Purchase Plan.

2.                           I hereby authorize payroll deductions from each
paycheck in the amount of                   % of my Compensation on each payday
(1 to 20%) during the Offering Period in accordance with the Employee Stock
Purchase Plan.  (Please note that no fractional percentages are permitted and
only one reduction is allowed during each 6-month period according to our plan
document.)

3.                           I understand that said payroll deductions shall be
accumulated for the purchase of shares of Common Stock at the applicable
Purchase Price determined in accordance with the Employee Stock Purchase Plan. 
I understand that if I do not withdraw from an Offering Period, any accumulated
payroll deductions will be used to automatically exercise my option.

4.                           I have received a copy of the complete Employee
Stock Purchase Plan.  I understand that my participation in the Employee Stock
Purchase Plan is in all respects subject to the terms of the Plan.

5.                           Shares purchased for me under the Employee Stock
Purchase Plan should be issued in the name of
                                                                        
  (Employee or Employee and Spouse only).

6.                           I understand that if I dispose of any shares
received by me pursuant to the Plan within 2 years after the Enrollment Date
(the first day of the Offering Period during which I purchased such shares), I
will be treated for federal income tax purposes as having received ordinary
income at the time of such disposition in an amount equal to the excess of the
fair market value of the shares at the time such shares were purchased by me
over the price which I paid for the shares.  I hereby agree to notify the
Company in writing within 30 days after the date of any disposition of my shares
and I will make adequate provisions for Federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the Common Stock.  The
Company may, but will not be obligated to, withhold from my compensation the
minimum statutory amounts of applicable withholding obligation including any
withholding


--------------------------------------------------------------------------------


 

 necessary to make available to the Company any tax deductions or benefits
attributable to sale or early disposition of Common Stock by me.  If I dispose
of such shares at any time after the expiration of the 2-year holding period, I
understand that I will be treated for federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an amount equal to the lesser
of (1) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares, or (2) 15% of
the fair market value of the shares on the first day of the Offering Period. 
The remainder of the gain, if any, recognized on such disposition will be taxed
as capital gain.

7.                           I hereby agree to be bound by the terms of the
Employee Stock Purchase Plan.  The effectiveness of this Subscription Agreement
is dependent upon my eligibility to participate in the Employee Stock Purchase
Plan.

8.                           In the event of my death, I hereby designate the
following as my beneficiary(ies) to receive all payments and shares due me under
the Employee Stock Purchase Plan:

NAME:  (Please print)

---------------------------------------------

(First)        (Middle)       (Last)

 

--------------------------------------    ------------------------------------

Relationship

 

-------------------------------------

(Address)

 

Employee’s Social

Security Number:

 

----------------------------------------------------

Employee’s Address:

----------------------------------------------------

----------------------------------------------------

----------------------------------------------------

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

Dated:

----------------    ---------------------------------------------------

Signature of Employee

 

-----------------------------------------------------

Spouse’s Signature (If beneficiary other than spouse)

2

 


--------------------------------------------------------------------------------


 

EXHIBIT B

QUICKLOGIC CORPORATION

 

1999 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

 

The undersigned Participant in the Offering Period of the QuickLogic Corporation
1999 Employee Stock Purchase Plan which began on ____________, ______ (the
“Enrollment Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period.  He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period.  The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated.  The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned shall be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

Name and Address of Participant:

------------------------------------------

------------------------------------------

------------------------------------------

Signature:

------------------------------------------

Date:

-------------------------------------------

 


--------------------------------------------------------------------------------